Citation Nr: 1311479	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a hernia condition.  

5.  Entitlement to service connection for a desmoid tumor condition.  

6.  Entitlement to service connection for rectal cancer with proctoctolectomy.  

7.  Entitlement to service connection for a left arm/shoulder disorder, including arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss, a back condition, psoriasis, hernia, desmoid tumor, rectal cancer with total proctocolectomy, heart condition, and arthritis of the left arm.  

The Veteran's Notice of Disagreement with that decision was received at the RO in July 2008.  The RO issued a Statement of the Case (SOC) in September 2009.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in September 2009.  

An informal conference between the Veteran and a Decision Review Officer (DRO) was held at the RO in September 2009.  A summary of that discussion is associated with the claims file.  

Before the case was certified to the Board on appeal, the RO addressed additional claims of service connection submitted by the Veteran regarding his exposure to Agent Orange during service in Vietnam.  In a July 2010 rating decision, the RO granted service connection for:  chronic lymphatic leukemia with a 100 percent rating, effective April 6, 2010; and diabetes mellitus, type II with peripheral neuropathy of the bilateral lower extremities, with a 20 percent rating, effective April 6, 2010.  

In a March 2011 rating decision, the RO granted service connection for coronary artery disease associated with herbicide exposure for the purpose of entitlement to retroactive benefits, with a 10 percent rating assigned from November 28, 2006 and a 60 percent rating assigned from May 12, 2010.  In addition, the RO granted entitlement to a special monthly compensation (SMC) based on housebound status effective from May 12, 2010.  The grant of service connection for coronary artery disease satisfies the claim on appeal of service connection for heart disease.  As service connection for coronary artery disease has been granted in full, the issue of service connection for heart disease is no longer in appellate status or before the Board at this time.  

Finally, in a December 2011 rating decision, the RO confirmed and continued the 100 percent rating assigned for the service-connected chronic lymphatic leukemia, based on a finding that his condition was permanent and total; and, because of this finding, the Veteran had also established entitlement to basic eligibility for Dependents' Educational Assistance as of April 6, 2010.  

The case was thereafter certified to the Board on appeal in June 2012.  

The issues of entitlement to service connection for hearing loss, a back disability, a skin disorder, left arm/shoulder disorder and desmoid tumor are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The first evidence showing the presence of a hernia is many years after discharge from service, and there is no competent evidence showing a relationship between any current hernia condition and any in-service disease, injury or other event in service.  

2.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore he is presumed to have been exposed to Agent Orange during service.  

3.  The first evidence showing treatment for rectal cancer is many years after discharge from service, and there is no competent evidence showing a relationship between the Veteran's rectal cancer with proctoctolectomy and any in-service disease, injury or other event in service, including in-service herbicide exposure.  


CONCLUSIONS OF LAW

1.  A hernia was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Rectal cancer with proctoctolectomy was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in January 2007 with regard to the Veteran's claims of service connection for rectal cancer, and a hernia.  The letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, as he has provided authorization to obtain private treatment records identified by him, and has provided statements in support of his claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran with an Informal Conference in September 2009 to address his contentions, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Although the appellant was not afforded a VA examination to determine the likely etiology of his claimed hernia or his rectal cancer, no such examination is necessary in this case because (1)there is no evidence that the appellant may have a current hernia resulting from a disease or injury incurred or aggravated during service, and the record does not reflect the presence of a hernia until years after discharge from service; and (2) there is no evidence that the appellant may have rectal cancer resulting from a disease or injury incurred or aggravated during service, including in-service herbicide exposure, and the first evidence of rectal cancer occurred many years following discharge from service.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant has provided no evidence to support his claims of service connection for a hernia disorder and rectal cancer, and no such disabilities were was shown in service.  Moreover, there is no competent evidence showing there may be a link between any hernia and/or rectal cancer diagnosed during the appeal period and any disease, injury or other event in service.  The Veteran as a lay person is not competent to provide a nexus between hernias and rectal cancer, diagnosed years after service, and service as such a determination is beyond the capability of a lay person to observe and therefore requires medical expertise.  Thus, the appellant does not meet the low threshold required to trigger the need for a VA examination. Id.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  


II.  Service Connection

The Veteran asserts that service connection is warranted for a hernia disorder and rectal cancer with proctoctolectomy.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (as an organic disease of the nervous system), or arthritis, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2012), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2012) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2012).  The list of diseases includes: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  Note 1 in this section indicates that the term "soft-tissue sarcoma" includes the following:  adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2012). 

To summarize, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Medical evidence is therefore not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nonetheless, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 .

On the Veteran's November 2006 claim form, he listed hernias as a disability for which he was claiming service connection.  He added that the disability began in 2006 and he was treated for it in November 2006 at a VA medical facility.  The Veteran also listed rectal cancer as a disability for which he was claiming service connection.  He added that the rectal cancer began in November 2004 and he was immediately treated for it at a private medical center.  

The Veteran's service treatment records (STRs) are negative for complaints of hernia-type pain, diagnosis of, or treatment for, any type of hernia.  The STRs are also negative for rectal cancer.

The Veteran's VA treatment records dating back to November 2004 show that he was diagnosed around that time with invasive moderately differentiated adenocarcinoma of the rectum, with mucinous differentiation.  Further, the Veteran believes that his colorectal cancer was caused by the Agent Orange exposure.  

VA CT scans from May and October 2007 reveal bilateral fatty inguinal hernias.  

In a statement attached to the Veteran's VA Form 9, substantive appeal to the Board, he reported that he did not know when he got the hernia, but thought that it may have been with the rounds and in the mud.  

At his September 2009 Informal Conference with a DRO at the RO, the Veteran clarified that his service in Vietnam occurred during monsoon season; and as such, everything was wet, muddy and slippery.  The Veteran reported that he fell and hurt his shoulder, neck and back while moving ammunition when slipping on the muddy ground and muddy bunker floor.  The Veteran also reported that while in a group of ammo carriers, the carrier in front of him hit a bicyclist which sent something out from under the carrier in front of him.  When he tried to pull his carrier to a stop, he was hit from the carrier behind him.  He reportedly injured his neck, shoulder, and back during the force of the accident.  

In sum, the Veteran does not know when he incurred his hernia(s).  The STRs do not show complaints of pain associated with hernia, treatment for, or diagnosis of, hernia.  The first evidence of record showing a hernia comes from April 2006 VA treatment records.  These records do not suggest that the Veteran's "bilateral fatty inguinal hernias" were first manifest during service or that they are in any way related to service.  The Veteran has submitted no evidence whatsoever to show that his hernia is related to service.  The Veteran is not even sure of the onset of the hernia.  

Similarly, the Veteran does not assert, nor does the evidence show, that his rectal cancer had its onset during service.  The first evidence of colorectal cancer comes from private treatment records in 2004.  These records do not suggest that the rectal cancer is in any way related to service.  Although the Veteran reports that his rectal cancer is related to in-service herbicide exposure, he is not competent to provide the necessary medical nexus in this case because he does not possess the requisite medical knowledge necessary to determine whether a link exists between his in-service herbicide exposure and service.  Moreover, the Veteran has provided no competent medical evidence to support his theory, and rectal cancer is not one of the listed diseases under 38 C.F.R. § 3.309 for which service connection is presumed for Veteran's who were exposed to Agent Orange during service in Vietnam.  

In light of the foregoing, service connection for a hernia and rectal cancer is not warranted.  There is no evidence of an in-service hernia or rectal cancer, or complaints thereof; and, there is no competent evidence of any link between the Veteran's diagnosed hernias in 2006, and the Veteran's rectal cancer diagnosed in 2004; and, any injury, disease or event in service.  

There is no evidence to the contrary.  As noted above, the low threshold triggering VA's duty to provide the Veteran's with a VA examination to obtain an opinion as to the likely etiology of the Veteran's hernia and rectal cancer is not met with regard to these issues because the Veteran has provided no evidence of an in-service event, injury, disease or diagnosis to show that a hernia or rectal cancer may have had its onset during service, or that a hernia and/or rectal cancer existed at that time.  The Veteran has provided no evidence to show that rectal cancer existed prior to 2004 and that a hernia existed prior to 2006, and he specifically stated on his claim form that he was first treated for rectal cancer in 2004 and a hernia in 2006.  

Similarly, although he opines that his hernia may be related to an injury in service, he was admittedly unsure about the origin of the hernia, and has provided no supporting evidence in this regard.  Moreover, he is not competent to provide such an opinion as he is not shown to possess the requisite medical expertise to be able to diagnose a hernia, which is not the type of disability that is easily identifiable by its observable symptoms, or to provide an opinion linking any current hernia to a specific incident in service.  Similarly, he is not competent as a lay person to diagnose rectal cancer and provide a competent etiological opinion therefore as these matters are beyond the capability of a lay person to observe.  

Hence, the preponderance of the evidence is against the claims of service connection for a hernia and rectal cancer; there is no doubt to be resolved; and, service connection is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 



ORDER

Service connection for a hernia is denied.  

Service connection for rectal cancer is denied.  


REMAND

With regard to the Veteran's claim of service connection for hearing loss, there remains some question as to whether the Veteran's hearing worsened during service.  The findings at the enlistment physical in October 1966 revealed primarily significant threshold shifts recorded in the left ear at 3000Hz and 4000Hz, and a slight threshold shift noted in the right ear at only 4000Hz.  The separation examination service August 1968 indicates normal hearing from 500Hz through 4000Hz bilaterally.  

According to a VA examiner in May 2007, both he and a senior audiologist had a hard time reconciling the threshold shifts noted prior to enlistment and normal audiometric thresholds recorded at separation.  However, neither the examiner nor the senior audiologist could find any suggestion that hearing loss might have been incurred while on active duty.  The October 2009 examiner essentially examined the Veteran's hearing loss, and agreed with the May 2007 examiner's opinion, particularly because no new evidence had been submitted since the May 2007 opinion was rendered.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  When the audiometric results reported in ASA units are converted into ISO units, the numbers are somewhat higher.

In this case, based on the dates of the entrance (per November 1967) and exit (post November 1967) examinations, it would appear that the entrance audiogram results should have been reported based on the ASA standards, whereas the discharge audiogram results should have been reported based on the ISO standards.  A careful review of the original entrance examination report from October 1966 raises a question as to whether ASA numbers were replaced with ISO numbers, as the document appears to show the original numbers erased, with different (higher) numbers written over top.  In either case, however, the Veteran had a high frequency hearing loss at the time of entry into service.  

However, the Veteran specifically indicated on his enlistment physical, by checking the appropriate box marked "no", that he did not have a hearing loss, but at the time of discharge, the Veteran did report a hearing loss, by checking the "yes" box corresponding to hearing loss on his discharge examination in August 1968.  

In sum, some hearing loss in the upper frequencies was noted at entry per audiometric testing, but the Veteran did not notice a hearing loss at that time.  At the time of the Veteran's discharge in August 1968, however, he did report hearing loss, but the audiometric testing on the discharge examination showed normal hearing.  The Veteran is competent to report the onset of diminished hearing acuity in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion).

Neither examiner addressed the Veteran's reports regarding his hearing at enlistment and at discharge.  Moreover, the examiners did not address whether the Veteran's one instance of otitis media in service in May 1968 and use of chloroquine-primaquine antimalarial tablets may have played a part in his hearing loss.  In light of the foregoing, another examination is necessary.  

The Veteran asserts that his desmoid tumors are the result of in-service Agent Orange exposure during service in Vietnam.  The STRs are negative for complaints, treatment, or diagnosis of tumors.

An April 2006 CT scan of the abdomen and the pelvis with contrast revealed multiple mesenteric soft tissue suggestive of desmoid tumors.  

A May 2006 VA progress note indicates that the Veteran was following up regarding his Gardner's Syndrome.  The examiner noted a large desmoid tumor in the Veteran's mesentery that may need to be resected.  

The Veteran maintains that his desmoid tumors are a form of soft tissue sarcoma, a disease for which service connection is established on a presumptive basis due to Agent Orange exposure in Vietnam.  In this regard, he submitted medical information from the internet indicating that fibromatosis (at one time called desmoid tumors) have features in between fibrosarcoma and benign tumors.  It was noted that some doctors consider these to be a type of low-grade fibrosarcoma.  See Veteran's March 2007 submission from www.cancer.org.  

A VA medical opinion addressing this medical question has not been obtained.  First, the Veteran's assertion that desmoid tumors are a type of soft tissue sarcoma must be addressed by a competent medical professional.  If it is determined that desmoid tumor is not a type of soft tissue sarcoma, and that it is not one of the other listed tumors subject to presumptive service connection based on in-service herbicide exposure in Vietnam, an examiner must still provide an opinion as to the likelihood of a direct link between the Veteran's desmoid tumors and his in-service herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Regarding the Veteran's shoulder pain, the STRs, including the August 1968 discharge examination, are negative for complaints of shoulder pain, injury to the shoulder or a shoulder disorder.  However, the Veteran has a current diagnosis of left shoulder arthritis, tendonosis/impingement and he has asserted that he injured his shoulder during service.  A private doctor treated the Veteran for atypical left shoulder pain in September 2004.  The Veteran still complained of left shoulder pain in December 2005.  An August 2006 VA x-ray report of the left shoulder reveals some rotation on AP views.  There was prominent degenerative joint disease of the glenohumeral joint with inferior margin spurring on the humerus.  The AC joint appeared normal.  

Given these findings, and in particular, the Veteran's competent reports of an injury to the left shoulder during service, the Veteran should be afforded a VA examination to obtain a nexus opinion as to the likelihood of a link between the Veteran's reported left shoulder injury in service, and his current left shoulder disorders.  

Regarding the Veteran's claim of service connection for a back disability, the Veteran did not report back pain at the time of entry into service; however, he did report back pain on his August 1968 discharge examination.  Although the examiner's handwriting is barely legible, it appears that the examiner noted the Veteran's back pain, but did not specifically link the pain to any particular diagnosis or injury in service.  

A July 2004 private treatment record shows that the Veteran has multi-level degenerative changes present within the thoracic spine.

The Veteran was afforded a VA spine examination in October 2009.  Inexplicably, the examiner indicated that, "he had nothing on his separation examination about his back, except for cyst removal from lower midback.  There is nothing mentioned about a back condition otherwise in the SMRs."  

Because the evidence clearly demonstrates that the Veteran reported back pain on his discharge examination, the VA examination in October 2009 is inadequate.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  When the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The October 2009 VA examination report is inadequate to the extent that it fails to address the Veteran's in-service report of back pain at the time of his discharge from service.  Therefore, the Veteran should be afforded an additional VA spine examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a)  (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, because the Veteran is competent to report that he suffered a back injury in service, another VA examination is necessary to determine whether the Veteran has a current back disability that is a residual, or extension of the claimed injury in service.

The Veteran maintains that he developed a skin disease during service that has continued since that time.  A review of the STRs show that the Veteran had a long history of recurrent welts/hives as a result of various food allergies and an allergy to penicillin.  In January 1967 the Veteran reported an allergy to certain foods, including strawberries, and needed to fill a prescription for Chlortrimiton.  In April 1967, the Veteran presented with hives and a swollen face.  The Veteran was diagnosed with angioneurotic edema of the face, eyes and tongue.  The Veteran also had hives, and an allergy to Penicillin, strawberries and dust was noted.  On the Veteran's separation examination, the Veteran reported skin disease and boils.  The examiner noted that the Veteran had hives from Penicillin and citrus; and had suffered from boils all his life.  In addition, although barely legible, it appears that the examiner also noted that the Veteran had a "peculiar rash" of unknown etiology. 

An August 2006 VA dermatology consult notes a history of rash since 1967.  The Veteran was not using any topicals.  There was no family history of psoriasis or eczema.  Examination revealed erythematous scaly plaques on the elbows, knees, bilateral hands and feet, and many nails had yellow spots, onycholysis, pits, and thickening.  The assessment was psoriasis and psoriatic nail disease.  

Although there was no diagnosis of psoriasis in service, it appears that the Veteran may have had a "peculiar rash," in addition to the hives and boils documented in service and on the discharge examination.  Given the Veteran's reports of continuity of symptoms since service, a current diagnosis of psoriasis, and the possibility of an in-service chronic rash, the Veteran should be afforded a VA examination to obtain a medical opinion as to whether the Veteran's current skin disorder had its onset during service, or is otherwise related to service.  

The Veteran also receives medical care through VA. VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from December 2011.

In addition, a VA medical record dated in May 2010 indicates that the Veteran was seen at the Baylor facility in Dallas for an issue related to the skin.  On remand, the Veteran should be asked to provide the records or authorize the release of the records to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide records pertaining to treatment at Baylor in Dallas in 2010, as well as any other private medical records not already of record that are relevant to his claims, or authorize the release of relevant records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 2011.  If there are no VA medical records dated from December 2011, this finding should be documented in the claims folder.  

3.  After all additional treatment records have been received, schedule the Veteran for a VA audiological examination to include ear disease as provided by VBA Training Letter No. 09-05 (Aug. 5, 2009) to ascertain the current nature, severity, and likely etiology of his bilateral hearing loss.  The examiner must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  The examiner should indicate in the examination report that the claims folder was reviewed.

The Veteran's induction examination in October 1966 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
15 (25)
25 (30)
LEFT
15 (30)
15 (25)
25 (25)
35 (45)
35 (40)

The Board has converted the ASA units to ISO units in parentheses above.

The right ear results do not reflect a hearing loss disability pursuant to 38 C.F.R. § 3.385 nor was a hearing loss defect with the right ear noted by the induction examiner on the examination report.  Regarding the left ear, a hearing loss disability is shown pursuant to 38 C.F.R. § 3.385 as decibel loss of 40 and greater is shown.  With respect to the left ear, the presumption of soundness does not attach.

The examiner is asked to opine as follows:

a)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that right ear hearing loss pre-existed active service.  Please provide a complete explanation for the opinion.

b)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing right ear hearing loss WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

c)  If a response above is negative, provide an opinion as to whether the current right ear hearing loss at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  Please provide a complete explanation for the opinion.  

d)  Is it at least as likely as not that left ear hearing loss, which was shown upon induction examination, was aggravated (i.e., permanently increased in severity) during that period of service.  Please provide a complete explanation for the opinion.  

e)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Please provide a complete explanation for the opinion.  

In providing the opinions, the examiner should address the significance, if any, of the incident of otitis media in service, the use of chloroquine-primaquine antimalarial tablets in service, reports of excessive noise exposure in service and the Veteran's report of hearing loss at the time of the separation examination.  

4.  Forward the claims folder to a physician to address the current nature and likely etiology of the Veteran's desmoid tumor.  The physician must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  The examiner should indicate in the opinion that the claims folder was reviewed.

The physician is asked to opine as to whether the Veteran's desmoid tumor is at least as likely as not (50 percent or more likelihood) related to service, to include in-service herbicide exposure.  In this regard, the examiner must specifically address whether the Veteran's desmoid tumor is a type of soft tissue sarcoma or other type of tumor for which service connection may be established on a presumptive basis as due to in-service Agent Orange exposure.  Please provide a complete explanation for the opinion which may include citations to medical literature.  

If it is determined that desmoid tumor is not a type of soft tissue sarcoma, and that it is not one of the other listed tumors subject to presumptive service connection based on in-service herbicide exposure in Vietnam, the physician is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the current desmoid tumor is related to active service, to include presumed in-service herbicide exposure.  Please provide a complete explanation for the opinion which may include citations to medical literature.  

If the physician determines that the Veteran's desmoid tumor is a manifestation of a genetic disease such as Gardner's syndrome, the physician should opine whether such clearly and unmistakably (obviously, manifestly, and undebatably) pre-existed active service.  Please provide a complete explanation for the opinion.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

If the physician determines that an examination is necessary in order to provide the requested information, then one should be scheduled.  

5.  Schedule the Veteran for a VA examination to assess the current nature and likely etiology of the Veteran's shoulder disorder and back disability.  The examiner must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  The examiner should note in the report that the claims file and a copy of the remand were reviewed.  

The examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed back and/or shoulder disability began in or are related to his period of active service, to include but not limited to, his claimed in-service injury and loading artillery shells from a truck to a tube.  See Veteran's statements dated in February 2007 and September 2009 and the Informal Conference Report dated in September 2009 (all in Volume 1).

The examiner's attention is directed to the Veteran's reports of back pain in service (on the separation examination).  A complete rationale for all stated opinions is required. 

6.  Schedule the Veteran for a VA skin examination to assess the current nature and likely etiology of the Veteran's skin disorder.  The examiner must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  The examiner should note in the report that the claims file and a copy of the remand were reviewed.  

The examiner is asked to opine as to whether the Veteran's skin disorders, which have been variously diagnosed since the Veteran filed his claim, as likely as not (a 50 percent or greater possibility), had onset in service or are otherwise related to service, to include but not limited to presumed agent orange exposure therein.  The examiner's attention is directed to the medical evidence of record, which include diagnoses of psoriasis, neurodermatitis, tinea/Majocchi's granuloma, actinic keratoses, squamous cell carcinoma, and prurigo nodules. 

A complete rationale for all stated opinions is required. 

7.  After the requested examinations have been completed, the examination report(s) should be reviewed to ensure that they are in complete compliance with the directives of this remand. The examination reports should be returned to the examiner if they are deficient in any manner. 

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


